DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Broccardo (US 9,380,725).
	Regarding claim 1, Broccardo discloses an electronic device (10) comprising: an accommodation (see figure 2) having an acceptor (20), a first connector (44), a second connector (22) and an elastic (60), the elastic (60) is between the first connector (44) and the second connector (22), the second connector (22) is on the acceptor (20), the first connector (44) and the second connector (22) having at least one bump and a track respectively (column 4 lines 28-34; thread and counter-thread), the first connector (40) and the second connector (22) are linearly relatively movable with the bump and the track (column 4 lines 28-34); and an electronic module (70) connecting to the acceptor (see figure 2).
	Regarding claim 2, Broccardo discloses the electronic device (10), wherein the accommodation (see figure 1) further comprises a housing (40), and the acceptor (20), the first connector (44), the second connector (22) and the elastic (60) is in the housing.
	Regarding claim 3, Broccardo discloses the electronic device (10), wherein the track comprises a plurality of paths (column 4 lines 28-34; thread and counter-threads).
	Regarding claim 4, Broccardo discloses the electronic device (10), wherein each of the paths (threads) has a locked-segment, and the locked-segment has a first side extending along a first direction and a second side extending along a second direction (see figure 2).
	Regarding claim 5, Broccardo discloses the electronic device (10), wherein the second connector (22) has an axis, a first angle (see figure 2) is between the first direction and the axis, a second angle is between the second direction and the axis, and the first angle and the second angle are unequal (see figure 2; counter-threads).
	Regarding claim 6, Broccardo discloses the electronic device (10) wherein the first side and the second side are on opposite sides of the locked-segment or on the same side of the locked-segment (see figure 2; threads and counter-threads).
	Regarding claim 10, Broccardo discloses the electronic device (10), wherein a number of the at least one bump (thread) is even, and a number of the paths is an integer multiple of the number of the bump (counter -tread; see figures 2; column 4 lines 28-34).
	Regarding claim 11, Broccardo discloses the electronic device (10), further comprising an anti-slip portion (30) which is on an opening end of the housing (see figure 1).
	Regarding claim 12, Broccardo discloses an electronic device (10) comprising: an electronic module (70); an accommodation (see figure 2) having a acceptor (20), a first connector (44) and a second connector (22), the acceptor (20; see figure 2) connecting to the electronic module (70), the first connector (44) and the second connector (22) having at least one bump and a track (column 4 lines 28-34) couple to each other respectively; and a lock and release mechanism (column 4 lines 28-34; thread and counter-thread) connecting to the acceptor (20) and positioning the acceptor (20) at a locking position or a release position (column 4 lines 28-34).
Regarding claim 13, Broccardo discloses the electronic device (10), wherein the track (column 4 lines 28-34) comprises a plurality of paths (thread and counter thread).
Regarding claim 14, Broccardo discloses the electronic device (10), wherein each of the paths (threads) has a locked-segment, and the locked-segment has a first side extending along a first direction and a second side extending along a second direction (see figure 2).
Regarding claim 15, Broccardo discloses the electronic device (10), wherein the second connector (22) has an axis, a first angle (see figure 2) is between the first direction and the axis, a second angle is between the second direction and the axis, and the first angle and the second angle are unequal (see figure 2; counter-threads).
Regarding claim 19, Broccardo discloses the electronic device (10), wherein a number of the at least one bump (thread) is even, and a number of the paths is an integer multiple of the number of the bump (counter -tread; see figures 2; column 4 lines 28-34).
	Regarding claim 20, Broccardo discloses the electronic device (10), further comprising an anti-slip portion (30), wherein the accommodation (see figure 1) further comprises a housing (40), the acceptor (20), the first connector (44) and the second connector (22) are in the housing, and the anti-slip portion (30) is on an opening end of the housing (see figure 2).

Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 7-9 and 16-18 are:
Regarding claims 7 and 8, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electronic device, wherein each of the paths has a released-segment, the released-segment comprises a third side extending along the first direction and a fourth side extending along the second direction, the second connector has an axis, a third angle is between the third side and the axis, a fourth angle is between the fourth side and the axis, and the third angle and the fourth angle are unequal.
	Regarding claim 9, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electronic device, wherein each of the paths has a plurality of peaks and a plurality of valleys, and the peaks and the valleys are disposed offset from each other.
Regarding claims 16 and 17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electronic device , wherein each of the paths has a released-segment, the released-segment comprises a third side extending along the first direction and a fourth side extending along the second direction, the second connector has an axis, a third angle is between the third side and the axis, a fourth angle is between the fourth side and the axis, and the third angle and the fourth angle are unequal.
Regarding claim 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electronic device, wherein each of the paths has a plurality of peaks and a plurality of valleys, and the peaks and the valleys are disposed offset from each other.
These limitations are found in claims 7-9 and 16-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 8,101,874), Nguyen et al (US 8,014,130) and Fujita et al (US 4,066,838) disclose an electronic device. 

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 18, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841